United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                           ___________

                                           No. 96-3464
                                           ___________

Anthony McFarlin,                              *
                                               *
      Plaintiff/Appellant,                     *
                                               *
             v.                                *
                                               *
McDonnell Douglas Corporation,                 *
                                               *
      Defendant/Appellee.                      *
      ----------------------------------       *
                                               *
Anthony McFarlin,                              *   Appeal from the United States
                                               *   District Court for the Eastern
      Plaintiff/Appellant,                     *   District of Missouri.
                                               *
             v.                                *   [UNPUBLISHED]
                                               *
Jeff Ashley, Individually and in his           *
capacity as Supervisor, McDonnell              *
Douglas; McDonnell Douglas                     *
Corporation,                                   *
                                               *
      Defendants/Appellees.                    *
      ----------------------------------       *
                                               *
Anthony McFarlin,                              *
                                               *
      Plaintiff/Appellant,                     *
                                               *
             v.                                *
                                               *
McDonnell Douglas Corporation;           *
Local Lodge 837 B, International         *
Association of Machinists and            *
Aerospace Workers,                       *
                                         *
      Defendants/Appellees.              *
                                    ___________


                              Submitted: May 23, 1997
                                  Filed: June 9, 1997
                                   ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

        Anthony McFarlin was fired by McDonnell Douglas Corporation in 1993, later
rehired, and then terminated in 1994. McFarlin sued, claiming that McDonnell Douglas
had discriminated against him on the basis of his race in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.; 42 U.S.C. § 1981; the Missouri
Human Rights Act, Mo. Rev. Stat. §§ 213.010 et. seq.; and state common law.1 The
district court granted summary judgment in favor of McDonnell Douglas, and McFarlin
appeals. A careful review of the record shows that McFarlin did not make a sufficient
showing to withstand the motion for summary judgment. See Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986). The judgment is therefore affirmed.




      1
       McFarlin also sued his union and a fellow employee, but has abandoned his
appeal from the summary judgment dismissing his claims against them.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-